My delegation congratulates
you, Sir, on your assumption of the presidency. We
have every confidence that the fifty-ninth session of
the General Assembly will enjoy success under your
leadership. We would also like to acknowledge the
good work of your predecessor, Minister Julian Hunte
of Saint Lucia, whose efforts led to a new level of
enthusiasm within the General Assembly. In addition,
we recognize the tireless efforts of our Secretary-
General.
Events of the past months impel us to ponder the
importance of our Organization in the never-ending
struggle to secure a peaceful and dignified future for
the world. The United Nations was born to promote
those values that would unite humanity — values of
freedom, equality, solidarity, tolerance, respect for
peoples and for nature — and thus transcend the
differences of the world’s cultures. And so it is these
United Nations large and small come to find, in the
words of our Secretary-General, common solutions to
common problems. And so it is that we the Member
States must ensure that the United Nations is effective
for our ends.
In Belize we understand that and remain a
legitimate partner in promoting principles such as
peace, the right to self-determination, social justice,
respect for human dignity, the rule of law, the right to
development and the protection of our environment.
We stand for those principles not just because of
the international instruments we signed, but because
they represent the best way to end poverty, illiteracy,
hate and ignorance, to stop the spread of terrorism and
to bring an end to inequality, oppression, and injustice.
For the overwhelming majority in the United
Nations, the solution to many of the world’s problems
can be found in the right of every nation to achieve
meaningful sustainable development. Accomplishing
such goals is not easy, but neither is it impossible.
Challenges to development abound — challenges
that make us inherently vulnerable — and we as small
States call on the international community to take into
account our vulnerability so as to ensure that policies
and measures relating to development correspond to
our social needs.
As a member of the Alliance of Small Island
States, my country underscores the importance of
addressing the special needs of such States through the
18

implementation of the Barbados Programme of Action
for the Sustainable Development of Small Island
Developing States. An international meeting, which
will conduct a full and comprehensive 10-year review
of the Barbados Programme of Action, will be held in
Mauritius in January 2005, providing an opportunity
for the international community, especially the bilateral
and multilateral donors, to renew their commitments to
the Barbados Programme of Action.
Of special importance to us all is the issue of
climate change, and we must not flinch from taking
effective measures to address that problem; those who
seek to block effective solutions are creating conditions
for insecurity that would dwarf the threats currently
posed by terrorism.
In that context, we remind Member States of the
proposals first submitted to the General Assembly in
1999 to designate the Caribbean Sea as a “special area”
within the context of sustainable development. The
recent spate of hurricanes that have devastated our
region — especially Grenada and Haiti — and which
call for major efforts from the international community
to mitigate our losses, reinforce our contention that our
Caribbean Sea is as fragile as it is vulnerable and as
fragile as it is valuable to our social and economic
well-being, indeed to our very survival.
We call upon the Assembly to support us in our
just efforts to achieve the designation of the Caribbean
Sea as a “special area” during this session of the
General Assembly.
In addition to addressing the special needs of
developing countries, development policies must,
above all, be people centred. Coherent policies,
sustainable partnerships, sustained support and
ownership are critical factors for development. That
has never been as clear as in the case of Haiti. In the
words of our Secretary-General,
“the international community failed to develop ...
sustainable partnerships with the Haitian society
at all levels. The Haitian people were
insufficiently involved in the development of
policies that could move the country forward. ...
Financial aid did not bear fruit to the extent
expected because it was at times ill-targeted ...”
(S/2004/300, para. 6).
With the lesson thus learned, we have an opportunity to
influence a positive wave of development for the
people of Haiti.
In Haiti, we also have a clear example of the
inextricable linkage between development and security.
There, threats and challenges to peace and security
necessitate an integrated approach. My country hopes
that the Secretary-General’s High-level Panel on
Threats, Challenges and Change will embrace that
approach in its findings and recommendations.
While we condemn terrorism in all its forms and
manifestations and have joined international efforts in
the fight against terrorism, we are mindful that our
actions for the preservation of peace and security must
be consistent with international law and must be
respectful of the human rights and freedoms of all
peoples without discrimination, foremost among which
must be the right to self-determination.
For that reason, we shall remain strong
proponents of the right of the Palestinian people to a
secure and viable State. It is also for the same reason
that we support the Taiwanese people’s right for
representation before the United Nations.
But what United Nations? Last year our Minister
of Foreign Affairs confined his remarks to an urgent
call for the United Nations to recall and enforce the
principles on which it was founded, basic among which
is the principle of multilateralism — the most
fundamental conviction that led to its creation: that
States, on the basis of sovereign equality, conjointly
take decisions that secure a peaceful and prosperous
world for all.
Tragically, events since then have only
exacerbated the problem whereby powerful States take
the law into their own hands and act in total disregard
of the principles of the United Nations Charter and
indeed of international law. If we do not act together to
reverse that evil trend, we are walking — nay,
running — on the road to perdition.
Yes, we support the call of India, Japan, Brazil
and Germany for a permanent seat on the Security
Council, if there must be permanent seats. And to this
we would add the equally legitimate right of African
and Arab nations to be so represented. But the reforms
must go deeper. Why should any one country have a
veto power? Why should millions of the wretched of
the earth be left without an effective voice and be
19

powerless to change the world to a more just one? And
why do we, who so effectively acted to end apartheid
in South Africa, tolerate the equally opprobrious
apartheid practised by the State of Israel against
Palestinians in their own land, murdering and
oppressing them without mercy and with impunity?
The year 2004 has been declared the International
Year to Commemorate the Struggle against Slavery and
its Abolition. Slavery was based on an exacerbated
racism; so let us honour that struggle by implementing
the Final Declaration of the World Conference against
Racial Discrimination, Xenophobia and Related
Intolerance, held in South Africa in 2001.
Likewise we continue to support United Nations
efforts to bring greater visibility to the problems of the
world’s indigenous people during the International
Decade of the World’s Indigenous People. As the
International Decade draws to a close later this year we
call for a second decade to continue the work achieved
during the first decade and so to carry out and
complete the work that has not yet been completed.
In our own community of small States, we face
the most serious threat to our peoples’ security, caused
by the proliferation of small arms and light weapons
that claim the lives of so many of our people. These
arms come from countries that must be called upon to
live up to their responsibility to cooperate with us to
stem the flow of these lethal weapons and to enter into
legally binding agreements for the effective
registration and monitoring of transfers of these
weapons of widespread destruction. An international
convention to achieve this must be put on our agenda
urgently.
Another major issue for our region is the
continued attempt to isolate the sister Caribbean
Republic of Cuba and to strengthen an economic
embargo that has been condemned repeatedly by the
overwhelming majority of this Assembly. The entire
Caribbean Community is at one in its resolve to engage
Cuba in a constructive and mutually beneficial
partnership that brings concrete benefits to all our
peoples. The Cuban Government has, by its actions,
manifested its determination to fight against terrorism
in all its forms and from every quarter. For us in the
Caribbean, any call for “regime change” imposed from
outside violates every principle upon which the United
Nations Organization stands.
Belize has its own cause to promote. The United
Nations is well aware of the age-old and unfounded
territorial claim of Guatemala, and it has clearly and
unanimously called for respect for the sovereignty and
territorial integrity of Belize. We have endeavoured to
negotiate a just solution to this claim for decades, and
in the last four years we have been engaged in a
process under the auspices of the Organization of
American States (OAS), aimed at bringing this
anachronistic claim to an end. Agreements have been
made and broken, in the context of a Guatemala that
has proclaimed its desire to find a peaceful solution to
the dispute. Still no solution is in sight. The worst
scenario is for the claim to linger unresolved, thus
affecting the security and development of our people.
We welcome the remarks of President Berger of
Guatemala before this Assembly on 22 September,
when he advocated a final settlement of the dispute,
along with cooperation between our two countries to
improve the socio-economic conditions of both our
peoples. We certainly support this approach and will do
our part, as we have always done, to achieve those
noble goals. But cooperation does not substitute for
resolution of this age-old threat to the security and
prosperity of our people. We will, therefore, continue
to work within the OAS to develop an agreed process
that will bring finality to this matter, which will
undoubtedly redound to the benefit of the peoples of
both Belize and Guatemala and contribute to the peace
and security of the region. In the search for bringing
this longstanding dispute to an end, we place high
hopes on the role of the Group of Friends that has been
agreed by both parties to reach this objective, and we
look forward to its greater input and support to the
process.
The challenges we face in the world today are not
all unique to our generation. Some are the result of our
refusal to learn from the mistakes of the past; others
are entirely of our making. Yet, if we are to look at
those values that unite us and we are determined in our
desire for good, we will find that working together
brings us ever closer to amore just and peaceful world.